Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-20 are presented for examination.

NON-STATUTORY DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentable distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.



OBVIOUSNESS-TYPE DOUBLE PATENTING (ANTICIPATION EXISTS)
Claims 1-20 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-20 of US Patent No. 11,399,057 B1. Although the claims at issue are not identical, they are not patentable distinct from each other because claims 1-20 of US Patent No. 11,399,057 B1 contain every limitation of claims 1-20 of the instant application and thus anticipate the claims of the instant application. This is a non-statutory double patenting rejection because the patentable indistinct claims have been patented.

“A later patent claim is not patentable distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claims 1-20 are generic to the species of invention covered by claims 1-20 of US Patent No. 11,399,057 B1. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. Inre Van Ornum, 686 F.2d 937, 944, 214 USPQ 761,767 (CCPA 1982).
Accordingly, absent a terminal disclaimer, claims 1-20 ware properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

The subject matter claimed in the instant application is fully disclosed and covered in the  claims 1-20 of US Patent No. 11,399,057 B1, since the US Patent No. 11,399,057 B1, and the instant application are claiming common subject matter, as follows:
The claimed invention in the instant application (claims 1-7) is same as the claimed invention in the US Patent No. 11,399,057 B1 (claims 1-7) by rearranging the claimed limitations such as changing the limitations  “collecting by a virtualized application a first analytics data from interaction via a UE” to --launching a virtualized application…transmitting UE persistent information to the virtualized application …employing the virtualized application to generate first analytics information--, which are functionally equivalent; adding the limitation –installing an installed application on the UE, the virtualized application comprises a subset of the functionality of the installed application   ”, which is not essential for the claimed invention; deleting the limitations “the first analytics data and the second analytic data are identified as both relating to execution of the virtualized application for the same UE based on at least the unique UE ID”, and creating new dependent claim (claim 7) using the deleted limitations, which are not changing the scope of the invention; and creating new independent claim 1. No new invention or new improvement is being claimed in the instant application.
The claimed invention in the instant application (claims 8-14) is same as the claimed invention in the US Patent No. 11,399,057 B1 (claims 8-14). As to claims 8-14, they are also rejected for the same reasons set forth to rejecting claims 1-7 above, since claims 8-14 are merely an apparatus for the method of operations defined in the claims 1-7, and claims 8-14 do not teach or define any new limitations than above rejected claims 1-7.
The claimed invention in the instant application (claims 15-20) is same as the claimed invention in the US Patent No. 11,399,057 B1 (claims 15-20). As to claims 15-20, they are also rejected for the same reasons set forth to rejecting claims 1-7 above, since claims 15-20 are merely a program product for the method of operations defined in the claims 1-7, and claims 15-20 do not teach or define any new limitations than above rejected claims 1-7.
Basically, applicant changes the claimed limitations of the claims 1-20 of US Patent No. 11,399,057 B1, and creating the new claims 1-20. No new invention or new improvement is being claimed in the instant application. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application, which matured into the US Patent No.11,399,057 B2.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, and 15 recited the limitations “virtualized application and installed application", which are unclear about the source of these applications; claims 1-20 recited the limitations  “analytic data and analytic information”, which are unclear that both limitations are same or different; and claims 1, 8, and 15 recited the limitations “virtualized environment”, which is not clearly define in the claim and also unclear about association between UE, network, server, and virtualized environment; therefore, the claims 1, 8, and 15 are being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Other dependent claims, which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.



Content Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BHARAT BAROT/Primary Examiner, Art Unit 2453                                                                                                                                       October 20, 2022